Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2009 Javelin Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32949 88-0471759 (State or other (Commission (I.R.S. Employer jurisdiction of File Number) Identification No.) incorporation) 125 CambridgePark Drive, Cambridge, Massachusetts 02140 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (617) 349-4500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Base Salary and Bonus Adjustments for Certain Named Executive Officers At the request of Martin J. Driscoll, the Chief Executive Officer of Javelin Pharmaceuticals, Inc. (the “Company”), and Daniel B. Carr, M.D., the President, Chief Medical Officer and Vice Chairman of the Board of Directors of the Company (the “Board”), and in an effort to reduce the Company’s operating expenses in the current economic environment, on April 29, 2009, the Board determined to reduce the annual base salary of each of Mr. Driscoll and Dr. Carr from $450,000 to $300,000, which change shall be effective for the period from May 1, 2009 through April 30, 2010. In lieu of the foregone cash compensation, the Company granted to each of Mr.
